Citation Nr: 0920557	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had service in the Army National Guard, to 
include a verified period of active duty from June 1973 to 
November 1973.  He also had additional periods of active duty 
for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In March 2005, the Veteran was 
afforded a video conference hearing before the undersigned 
Veterans Law Judge.  In March 2005, the Board remanded this 
appeal to the RO for further development.  In a November 2005 
decision, the Board denied the above claim.

The Veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2007 order, the Court vacated the Board's November 
2005 decision which denied entitlement to an increased 
rating, in excess of 40 percent, for a low back disability.  
The Court then remanded the matter to the Board for action 
consistent with the August 2007 Court order. 

In a January 2008 decision, the Board again denied the above 
claim.  The Veteran appealed the Board's decision to the 
Court.  In a December 2008 order, the Court vacated the 
Board's January 2008 decision which denied entitlement to a 
rating in excess of 40 percent for a low back disability.  
The Court then remanded the matter to the Board for action 
consistent with the December 2008 Court order.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The basis for the Joint Motion is unclear.  The case has been 
subject to a Joint Motion for Remand wherein both parties' 
have agreed that the Veteran was prejudiced by inadequate 
explanations as to: 1) whether it was required to perform an 
analysis of the Veteran's disability level from both service 
connected and non-service connected disabilities; 2) whether 
the Board fulfilled its duty to assist with regard to Social 
Security Administration (SSA) records; 3) whether the Veteran 
is entitled to a new VA examination; 4) whether the March 
2005 VA examination complied with the March 2005 Board 
remand; and 5) whether the records shows a reasonably raised 
claim for total disability based upon individual 
unemployability (TDIU).

In this regard, many (if not all) of these points were 
addressed in the Board's decision. 

In light of the Joint Motion, before the Board can adjudicate 
the claim additional development is required.

Finally, with regard to the claim for TDIU, that claim has 
been addressed by the RO but has not been properly appealed 
to the Board.  Therefore, the Board does not have 
jurisdiction to adjudicate the matter at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a separate VCAA 
corrective notice letter with regard to 
his claim for increased ratings.  This 
notice should be consistent with the 
holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In particular, he 
should be advised as follows:

a) To submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his disability and the effect 
that worsening has on his employment and 
daily life;

b) Of the schedular criteria for 
evaluating lumbar strain.

2.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should 
also be documented, and any evidence 
received in response to this request 
should be associated with the claims 
folder.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service connected lumbar 
strain.  It appears that all past VA 
examinations were completed by Dr. H.B., 
MD.  Therefore, if possible, the Veteran 
must be examined by a different examiner.

The claims file and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that these items have 
been reviewed.  

The examiner should identify all present 
manifestations of the service-connected 
lumbar strain.  Complete range of motion 
and X-ray studies must be provided with 
discussion as to any additional limitation 
of motion due to pain, weakness, 
fatigability, incoordination or pain on 
movement of a joint, including use during 
flare-ups.

The opinion should address whether the 
Veteran has experienced any incapacitating 
episodes due to his lumbar strain.  The 
examiner should also provide a full 
description of the effects of the service-
connected lumbar strain (exclusive of any 
nonservice-connected disabilities) upon 
the Veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the Veteran.

For each non-service connected back 
disability found, if any, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it is causally or 
etiologically related to the Veteran's 
period of active service or his service 
connected lumbar strain.  

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the non-
service connected disability, if any, has 
been aggravated by the service connected 
lumbar strain.

The examiner should identify and opine as 
to which symptoms are specifically related 
to each non-service connected disability, 
if any, as opposed to the symptoms related 
to the service connected lumbar strain, if 
possible.  The examiner must provide a 
complete rationale for any stated opinion.

4.  Then, readjudicate the Veteran's claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



